                                                                Case 5:19-cv-01326-PA-SP Document 1-64 Filed 07/18/19 Page 1 of 3 Page ID #:634



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                     EMILY BURKHARDT VICENTE (State Bar No. 263990)
                                                                2
                                                                     ebvicente@HuntonAK.com
                                                                3    SONYA D. GOODWIN (State Bar No. 281005)
                                                                4    sgoodwin@HuntonAK.com
                                                                     550 South Hope Street, Suite 2000
                                                                5    Los Angeles, California 90071-2627
                                                                6    Telephone: 213 • 532 • 2000
                                                                     Facsimile: 213 • 532 • 2020
                                                                7
                                                                8    Attorneys for Defendant
                                                                     CINEMARK USA, INC.
                                                                9
                                                                10                           UNITED STATES DISTRICT COURT
                                                                11         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13   MADISON KLEINE, an individual,          Case No.:
                                                                14
                                                                                Plaintiff,                   [Removal from San Bernardino County
                                                                15                                           Superior Court Case No. CIVDS1825602]
                                                                16        vs.
                                                                                                             NOTICE OF CONSENT BY
                                                                17   CINEMARK USA, INC., a Texas             DEFENDANT NICHOLAS STONER
                                                                18   corporation; NICHOLAS STONER, an        TO DEFENDANT CINEMARK USA,
                                                                     Individual; and DOES 1 THROUGH 10,      INC.’S NOTICE OF REMOVAL
                                                                19   inclusive
                                                                20                                           [Filed Concurrently with Civil Cover
                                                                                Defendants.                  Sheet, Notice of Removal, Corporate
                                                                21                                           Disclosure Statement, Notice of Interested
                                                                22                                           Parties, and Compendium of Evidence]

                                                                23                                           First Amended Complaint Filed: April 29,
                                                                24                                           2019

                                                                25
                                                                26
                                                                27
                                                                28

                                                                                      NOTICE OF CONSENT BY DEFENDANT NICHOLAS STONER
                                                                                         TO CINEMARK USA, INC.’S NOTICE OF REMOVAL
                                                                Case 5:19-cv-01326-PA-SP Document 1-64 Filed 07/18/19 Page 2 of 3 Page ID #:635



                                                                1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                                                                2    THE CENTRAL DISTRICT OF CALIFORNIA:
                                                                3          PLEASE TAKE NOTICE that, without waiving any of its defenses or any
                                                                4    other rights, and to the extent the Court construes the notice filed today by Defendant
                                                                5    Cinemark USA, Inc. (“Cinemark”) as an independent notice of removal requiring the
                                                                6    consent of all defendants under 28 U.S.C. § 1446(b)(2)(A), Cinemark’s counsel has
                                                                7    been informed Defendant Nicholas Stoner consents to Cinemark’s Notice of Removal,
                                                                8    and to the removal of this Action from the Superior Court for the State of California,
                                                                9    County of San Bernardino, to the United States District Court for the Central District
                                                                10   of California.
                                                                11         Counsel for Defendant Cinemark USA, Inc. spoke with Mr. Stoner on or about
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   July 16, 2019.    As avowed in defense counsel’s declaration filed in support of
                                                                13   Cinemark’s Notice of Removal, Mr. Stoner indicated he consents to Cinemark’s
                                                                14   removal of this Action to federal court. (Declaration of Sonya D. Goodwin ¶ 5.)
                                                                15
                                                                16
                                                                17   DATED: July 18, 2019                          HUNTON ANDREWS KURTH LLP
                                                                18
                                                                                                                   By: /s/ Emily Burkhardt Vicente     .
                                                                19
                                                                                                                   Emily Burkhardt Vicente
                                                                20                                                 Sonya D. Goodwin
                                                                21                                                 Attorneys for Defendant
                                                                                                                   CINEMARK USA, INC.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                               1
                                                                                       NOTICE OF CONSENT BY DEFENDANT NICHOLAS STONER
                                                                                          TO CINEMARK USA, INC.’S NOTICE OF REMOVAL
                                                                Case 5:19-cv-01326-PA-SP Document 1-64 Filed 07/18/19 Page 3 of 3 Page ID #:636



                                                                1                               CERTIFICATE OF SERVICE
                                                                2    STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                                                                3
                                                                            I am employed in the County of San Francisco, State of California. I am over
                                                                4    the age of 18 years and not a party to this action. My business address is 50 California
                                                                5    Street, Suite 1700, San Francisco, CA 94111.

                                                                6           On July 18, 2019, I served the following interested parties in this action with
                                                                     the foregoing document(s) described as:
                                                                7
                                                                8         NOTICE OF CONSENT BY DEFENDANT NICHOLAS STONER TO
                                                                           DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL
                                                                9
                                                                10         By MAIL: by placing true and correct copy(ies) thereof in an envelope
                                                                11           addressed to the attorney(s) of record, addressed as stated above.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                        David P. Myers                               Nicholas Stoner
                                                                13      Ann Hendrix                                  779 Bone Cave Rd.
                                                                14      John M. Tomberlin, Jr.                       Rock Island, TN 38581
                                                                        THE MYERS LAW GROUP, A.P.C.
                                                                15      9327 Fairway View Place, Ste. 100            Defendant, Pro Per
                                                                16      Rancho Cucamonga, CA 91730
                                                                        Tel: 909.919.2027
                                                                17      Fax: 888.375.21.02
                                                                18
                                                                        Attorney for Plaintiff Madison Kleine
                                                                19
                                                                20        I declare that I am employed in the office of a member of the bar of this court at
                                                                     whose direction the service was made.
                                                                21
                                                                22         Executed on July 18, 2019, at San Francisco, California

                                                                23
                                                                24                                          Jolie F. Ocampo
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                 2
                                                                                        NOTICE OF CONSENT BY DEFENDANT NICHOLAS STONER
                                                                                           TO CINEMARK USA, INC.’S NOTICE OF REMOVAL
